                Case 1:17-cv-01424-MKV-SDA Document 61 Filed 05/26/20 Page 1 of 2

                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 5/26/2020

JAMES E. JOHNSON                           THE CITY OF NEW YORK                                          Laura C. Williams
Corporation Counsel                                                                           Assistant Corporation Counsel
                                         LAW DEPARTMENT                                               phone: (212) 356-2435
                                                                                                         fax: (212) 356-2439
                                                100 CHURCH STREET                               email: lawillia@law.nyc.gov
                                                NEW YORK, NY 10007



                                                                             May 22, 2020

        BY ECF
        Honorable Mary Kay Vyskocil
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 2230
        New York, New York 10007

                       Re:     Stanley Taylor v. City of New York, et al.
                               17-CV-01424 (LTS)(SDA)

        Dear Judge Vyskocil:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, and attorney for defendants City of New York
        (Department of Sanitation) (“City” or “DSNY”) and Nancy A. Reilly (“Reilly”) (collectively,
        “Defendants”) in the above-captioned proceeding. I write, on behalf of Plaintiff, to request an
        extension of time, from May 22, 2020 to June 2, 2020, to submit the parties’ joint post-discovery
        status letter as directed in the Orders of Magistrate Judge Stewart D. Aaron, dated March 27,
        2020 (ECF Doc. No. 56) and March 31, 2020 (ECF Doc. No. 58), respectively. The undersigned
        consents to this request.

                        The parties conferred at length about the content of their joint post-discovery
        status letter by telephone on May 21, 2020. At that time, Plaintiff expressed that he will not be
        able to consent to the proposed joint letter by the current deadline, as he requires additional time
        to review the letter and to consult with the New York Legal Assistance Group (“NYLAG”).
          Case 1:17-cv-01424-MKV-SDA Document 61 Filed 05/26/20 Page 2 of 2



                  I appreciate the Court’s attention and consideration of this request.


                                                                Respectfully submitted,


                                                                              /s/
                                                                Laura C. Williams
                                                                Assistant Corporation Counsel

   cc:     Stanley Taylor (Via ECF and E-mail)
           Plaintiff Pro Se
           81 North Portland Avenue #12H
           Brooklyn, NY 11205
           sstantaylor99@gmail.com




This request is GRANTED. The parties shall file their joint letter by June 2, 2020. Defendants shall serve this
Order on pro se Plaintiff via email.

                                                     May 26, 2020




                                                   -2-
